In our opinion, the amount awarded as temporary alimony was excessive. The determination by the Trial Justice, however, as to the proper amount of the permanent alimony, should be made by him in the exercise of a sound judicial discretion based upon all the evidence adduced at the trial. The amount of the temporary alimony as fixed by this court is not intended to govern or to influence the Trial Justice’s exercise of such discretion. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.